t c memo united_states tax_court alexandra s yankwich f k a alexandra y capps petitioner v commissioner of internal revenue respondent docket no filed date donald s higley ii and amy alston wells for petitioner edwina l charlemagne for respondent memorandum opinion pajak special_trial_judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal income taxes for the taxable years and respectively unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties this court must decide whether amounts received from petitioner’s former spouse under a separation agreement are taxable to petitioner some of the facts in this case have been stipulated and are so found petitioner resided in raleigh north carolina at the time she filed her petition petitioner married robert l capps dr capps a licensed dentist in a son alexander was born of the marriage petitioner and dr capps were divorced on date in dr capps formed robert l capps d d s p c_corporation dr capps owned percent of the corporation until it was dissolved in the corporation entered into a dental practice partnership partnership with mark bowman d d s dr bowman on date dr bowman executed a promissory note note in favor of the corporation to acquire his partnership_interest the note has an original principal_amount of dollar_figure and is payable in monthly installments of dollar_figure including an annual rate of interest of percent on or about date petitioner and dr capps entered into a separation agreement and property settlement separation agreement consisting of pages and a schedule of pages section x c of the separation agreement provides in part in connection with the purchase by mark bowman d d s of an interest in the partnership now known as capps and bowman bowman executed a promissory note dated date in the original amount of three hundred sixty-six thousand six hundred seventy-seven dollars dollar_figure in favor of robert capps d d s pc which said promissory note is repayable in monthly installments of four thousand six hundred forty-four and dollars dollar_figure on the first lst day of each calendar month over a ten year period with interest at the rate of nine percent per annum beginning date with monthly payments thereafter until paid in full husband dr capps hereby agrees that as and when husband receives payments under the terms of the promissory note husband shall pay to wife petitioner the full sum of one thousand seven hundred fifty dollars dollar_figure until such promissory note is paid in full or otherwise is satisfied or becomes uncollectible although it appears to the court that the corporation owned the note that dr bowman made payments to the corporation dr capps received moneys from the corporation and that dr capps made payments to petitioner dr capps and petitioner seemed to treat the note as owned by dr capps because it no difference in our ultimate resolution of this case we generally will consider the matter as did dr capps and petitioner that makes dr capps testified that he considered the note to be part of the business marital division of the marriage he would make payments to petitioner only if dr bowman paid him dr capps also said that dr bowman was to continue paying him and then he dr capps would issue a check to petitioner the monthly payments to petitioner were to continue until the corporation’s note was paid in full or otherwise became uncollectible section x c of the separation agreement also provides in part the parties stipulate and agree that calvin shearin the certified_public_accountant of the parties during their marriage shall determine a proportional allocation of principal and interest which is attributable to the payment which husband and wife receive from time to time so that the parties can properly report such receipts on their respective income_tax returns petitioner received payments totaling dollar_figure in each of the years and pursuant to section x c of the separation agreement mr calvin shearin mr shearin testified that he made the allocations of principal and interest for dr capps and petitioner in accordance with the separation agreement petitioner reported the following amounts of interest_income on her respective federal_income_tax returns year interest_income reported dollar_figure big_number big_number on date petitioner filed a form 1040x amended u s individual_income_tax_return for to claim a refund of the taxes paid on capital_gain income of dollar_figure which had been allocated under the separation agreement petitioner contends that she is not liable for any capital_gain income associated with the receipt of the dollar_figure monthly payments for the years in issue additionally petitioner - - asserts that she is not taxable on the interest_income amounts reported on the returns for the years in issue in the notice_of_deficiency respondent determined that petitioner is taxable on the capital_gains associated with the monthly payments received by petitioner with respect to each of the years in issue at trial respondent conceded that some portion of each payment received by petitioner represents a nontaxable return_of_capital under this court’s disposition of this issue this concession is moot respondent also argues that the interest_income is taxable to petitioner in each of the years in issue sec_1041 provides that no gain_or_loss is recognized on a transfer of property from an individual to a spouse or to a former spouse if made incident to a divorce and such transfers are nontaxable gifts under sec_1041 and sec_102 98_tc_368 a transfer of property is incident to the divorce if the transfer occurs not more than one year after the date on which the marriage ceases or the transfer is related_to_the_cessation_of_marriage sec_1041 a transfer of property is related_to_the_cessation_of_marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 and the transfer occurs not more than six years after the cessation of the marriage sec_1 1t a q a-7 temporary income_tax regs fed reg date sec_71 defines a divorce or -- - separation instrument as including a decree of divorce ora written_separation_agreement there is no question but that the separation agreement is incident to the divorce between petitioner and dr capps we note that the separation agreement was referred to in their divorce decree the separation agreement qualifies as a separation agreement within the meaning of sec_71 the transfer of each payment was related to the cessation of the marriage between petitioner and dr capps occurred less than years after the cessation of that marriage and was made to effect the division of marital property between petitioner and dr capps therefore sec_1041 applies to part or all of each dollar_figure monthly payment from dr capps to petitioner sec_453b provides that if an installment_obligation 1s satisfied for less than face value distributed transmitted sold or otherwise_disposed_of gain_or_loss shall result sec_453b does not apply to transfers of installment_obligations between spouses incident to a divorce as described in sec_1041 a sec_453b in that case the same tax treatment with respect to the transferred installment_obligation applies to the transferee as would have applied to the transferor sec_453b respondent argues that petitioner became a transferee with respect to the portion of the note represented by the dollar_figure monthly payments and that she should be - taxed pursuant to sec_453b the note was not assigned or otherwise transferred to petitioner the corporation was not a party to the separation agreement there is nothing in the record to show that the corporation as the payee under the terms of the note transferred any ownership rights to petitioner petitioner had no rights to enforce the note between the corporation and dr bowman dr capps paid petitioner dollar_figure monthly with funds he received respondent argues that the legal effect of the separation agreement was to transfer to petitioner a beneficial_ownership interest in that portion of the note represented by her receipt of the dollar_figure monthly payment respondent relies on friscone v commissioner tcmemo_1996_193 which found that beneficial_ownership_of_stock owned by a former spouse had been transferred to a spouse by a divorce court award of percent of any and all proceeds derived from the sale of stock where the stock could not be transferred directly to the wife due to a buy-sell_agreement friscone is distinguishable because among other things there was no divorce court award of a percentage of the note to petitioner moreover in urbauer v commissioner tcmemo_1997_227 this court distinguished friscone on its particular facts and determined that a spouse’s 75-percent interest in the proceeds from the sale of a house under the terms of a property --- - settlement did not result in the spouse becoming the beneficial_owner of percent of the house the court in urbauer v commissioner supra noted there was no impediment to a division by the divorce court of the ownership of the house but the divorce court chose not to effect a change in ownership like urbauer in this case there was no restriction on the transfer of the note from the corporation to petitioner but no such transfer was made the note specifically provided for subsequent payees although the note provided that the corporation was the original payee the term also included any party who may subsequently hold an interest in this note there actually was no change in the corporation’s ownership of the note we hold that there was no beneficial_ownership by petitioner in the note executed between the corporation and dr bowman since there was no transfer of the note or of a beneficial_interest in the note sec_453b is not applicable in this case petitioner’s receipt of dollar_figure each month from dr capps falls under sec_1041 as discussed above under sec_1041 no gain_or_loss is recognized on the transfer of property from an individual to a spouse or to a former spouse if the transfer is incident_to_divorce 98_tc_368 but there is another factor to consider in gibbs v commissioner tcmemo_1997_196 this court held that the nonrecognition provided in sec_1041 does not apply to --- - interest_income received by a spouse we noted that sec_1041 does not provide for the exclusion of income it provides for the nonrecognition_of_gain_or_loss under the circumstances described therein id in gibbs the taxpayer recognized that each payment she received under the terms of the divorce decree consisted partially of principal and partially of interest the court held that the principal portion and interest portion of the installment payments the petitioner received were two distinct items that give rise to separate federal_income_tax consequences id the principal portion was subject_to sec_1041 but the interest portion was not id the separation agreement provided that mr shearin would ultimately determine the division between principal and interest for both petitioner and dr capps we conclude that dr capps agreed to pay petitioner monthly payments which included unstated_interest to compensate petitioner for payments made over time and pursuant to the separation agreement mr shearin was delegated and performed the task of stating such interest for tax purposes petitioner acquiesced in the allocation made by mr shearin as is evident by the fact that she included the amount of her proceeds allocated to interest on her respective federal_income_tax returns we hold that the portion of petitioner’s monthly payments which was allocated by mr shearin to principal is not taxable to -- - her sec_1041 balding v commissioner supra we also hold that the portion of the monthly payments which was allocated to interest under the terms of the separation agreement is taxable to petitioner gibbs v commissioner supra one other matter needs to be addressed respondent determined that petitioner did not qualify for the filing_status of head_of_household for the petition failed to address the issue and the record is silent on this point we deem this issue conceded by petitioner to reflect the foregoing decision will be entered under rule
